Opinion by
Ekwall, J.
It was stipulated that the articles in question consist of silent butlers, smoothing irons, and various other trays, the composition of which is the same in all material respects as the merchandise involved in Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C. D. 710), The Fan Co. v. United States (25 Cust. Ct. 42, C. D. 1261), and Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423). In accordance with stipulation of counsel and on the authority of the decisions cited, the merchandise was held dutiable as follows: (1) The items marked with the letter “A” at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; (2) the items marked with the letter “B” at 35 percent under paragraph 339, as modified by the trade agreement with the United Kingdom (T. D. 49753), as household utensils, composed wholly or in chief value of copper, not plated with platinum, gold, or silver; (3) the items marked with the letter “C” at 35 percent under paragraph 339, as modified by T. D. 49753, as household utensils, plated with silver on copper; (4) the items marked with the letter “D” at 25 percent under paragraph 339, as modified by T. D. 49753, as household utensils, composed wholly or in chief value of pewter, not plated with platinum, gold, or silver; and (5) the items marked with the letter “E” at 35 percent under paragraph 209 as manufactures of soapstone.